DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 20 and 31, it is unclear which fluid applicant refers to maintaining laminar flow during the method.  Applicant’s recitation of “the fluid” can be considered as any one of the first through seventh fluids recited in claim 1 or first through fourth fluids recited in claim 21.  It could also be interpreted that all the fluid recited in claims 20 or 31 are limited to laminar flow.  
Additionally, it is unclear how any of the fluid can maintain laminar flow when applicant specifies recombining various fluids.  The examiner considers laminar flow to necessarily require fluids flowing in smooth paths in layers where adjacent layers form with little or no mixing.  However, claims 1 and 21 require recombination of separate flows, thereby requiring a mixing to occur and ending any possibility of laminar flow between the respective fluids.  
Since claims 20 and 31 are unclear for the reasons set forth above, the examiner cannot make a reasonable interpretation for purposes of applying an art rejection.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-19, and 21-30 is/are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by Dodd et al., US 2017/0021042 (Dodd, IDS).
Regarding claim 1, Dodd discloses a method of treating a fluid (abstract, figs. 15-18) comprising:
Introducing a first flow of fluid (REF 1516D, via triangular manifold moving ‘upward’) into a flow cell (REF 1500, fig. 15, REF 1808, fig. 18);
Separating the first flow of fluid into a second flow of fluid (via first transverse channel REF 1520 away from REF 1516D) and a third flow of fluid (continuation of REF 1516D beyond first transverse channel REF 1520);
Reorienting at least the second flow of fluid (via second transverse channel REF 1520 toward REF 1516D);
Recombining the second flow of fluid with the third flow of fluid to form a fourth flow of fluid (at intersection of REF 1516D and second transverse channel REF 1520);
Separating the fourth flow of fluid into a fifth flow of fluid (via third transverse channel REF 1520 away from REF 1516D) and a sixth flow of fluid (continuation of REF 1516D beyond third transverse channel REF 1520);
Reorienting at least the fifth flow of fluid (via fourth transverse channel REF 1520 toward REF 1516D);
Recombining the fifth flow of fluid with the sixth flow of fluid to form a seventh flow of fluid (at intersection of REF 1516D and fourth transverse channel REF 1520); and
Treating one or more of the first through seventh flows of fluid (REF 1812, fig. 18, ¶ 0097-0098).
Regarding claim 2, Dodd discloses a method wherein reorienting at least the second flow of fluid comprises changing the second flow of fluid from a first direction to a second direction (i.e. branching left from REF 1516D along REF 1520 to moving upwards along REF1520 beneath REF 1516C).
Regarding claim 3, Dodd discloses a method wherein reorienting the second flow of fluid further comprises changing the second flow of fluid from the second direction (i.e. upwards as described above) to a third direction (from beneath REF 1516C toward REF 1516D).
Regarding claim 4, Dodd discloses a method wherein recombining the second flow of fluid with the third flow of fluid comprises stacking the second flow of fluid with the third flow of fluid (i.e. combining second flow of fluid moving parallel to REF 1512 below with third flow of fluid from above, see fig.16).
Regarding claim 5, Dodd discloses a method wherein recombining the second flow of fluid with the third flow of fluid comprises folding the second flow of fluid with the third flow of fluid (i.e. combining second flow of fluid moving transverse to REF 1512 below with third flow of fluid from above, see fig. 16).
Regarding claims 6-9, Dodd is relied upon in the rejection of claims 2-5, where directional movement of the fifth and sixth flows of fluid are a repetition of the flows of the second and third flows of fluid described in claims 2-5.
Regarding claims 10-12, Dodd discloses the fluid comprises one or more components in blood (¶ 0036).
Regarding claim 13, Dodd discloses the fluid comprising a photosensitizer (abstract, ¶ 0004, 0044).
Regarding claims 14-17, Dodd discloses exposing the fluid to ultraviolet light (¶ 0007, 0048).
Regarding claim 18, Dodd discloses exposing the fluid to visible light (¶ 0048).
Regarding claim 19, Dodd discloses exposing the fluid to light from a plurality of directions (¶ 0007).
Regarding claims 21 and 23-30, Dodd is relied upon in the rejections set forth above, there being no new limitations and where rejections of claims 1-19 directly apply to claims 21 and 23-30.
Regarding claim 22, Dodd discloses a method wherein the at least one surface (REF 1512, fig. 16) is an uneven surface (via channel dividers producing REF 1520).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIRK R BASS whose telephone number is (571)270-7370. The examiner can normally be reached 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DIRK R. BASS
Primary Examiner
Art Unit 1779



/DIRK R BASS/Primary Examiner, Art Unit 1779